Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA et al. (US Pub. No: 2015/0312121 A1) in view of YASUDA_2 et al. (US Pub. No: 2015/0333954 A1).
	Regarding claim 1, YASUDA et al. teach a communication apparatus (see Abstract and Figures 1, 2 & 3, SWm1 for communication apparatus) comprising: a first port (see Fig.2/Fig.3, port Pb inside SWm1) that is coupled to a first communication apparatus (see Fig.2/Fig.3, SWm2 for first communication apparatus) through a ring line SWu1/ second communication apparatus being connected to the MCLAG port Pm1 of the L2 switching device SWm1 and to the MCLAG port Pm1 of the L2 switching device SWm2/first communication apparatus via different communication lines 10, is mentioned); and circuitry (see Fig.1, fault monitoring unit 15/MCLAG control unit 16), wherein the circuitry detects a fault in the second access line, switches the second access line from an active line to a standby line in accordance with the detection of the fault in the second access line (see Fig.3, para [0062] wherein the case where a fault occurs on the communication line 10/second access line connected to the MCLAG port Pm1 of the L2 switching device SWm, is mentioned and also see para [0063] wherein the MCLAG control unit 16 of the L2 switching device SWm1 controlling the state of the MCLAG port Pm1 from the transmission/reception permitted state P to the 
YASUDA et al. is silent in teaching the above communication apparatus comprising a third port that is coupled to the first communication apparatus through a control line for transmitting and receiving a control signal concerning the first access line, the circuitry that detects a fault in the control line and while the fault in the control line is detected, shuts down the first port in accordance with the detection of the fault in the second access line.
However,  YASUDA_2 et al. teach a communication apparatus (see Abstract and Figures 1 & 3, SWm1) comprising a third port that is coupled to the first communication apparatus through a control line for transmitting and receiving a control signal concerning the first access line (see para [0062] wherein the L2 switching device SWm1 and the L2 switching device SW1 both setting the MCLAG port P[1a] of the L2 switching device SWm1 and the port P1a of the L2 switching device SW1 as MEP and transmitting and receiving the CCM control frame between the MEP1a at regular intervals, is mentioned and also see para [0063]), the circuitry that detects a fault in the control line and while the fault in the control line is detected, shuts down the first port in accordance with the detection of the fault in the second access line (see para [0135] wherein the detection of fault occurrence and the transmission of the fault notification frame TRf being first carried out in the MCLAG device MSW1, is mentioned and in response to this, like the case of FIG. 3, the L2 switching device SWm1 controlling the MCLAG port group P[1] to the transmission/reception prohibited state BK instead of the ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication apparatus of YASUDA et al. to include a third port that being coupled to the first communication apparatus through a control line for transmitting and receiving a control signal concerning the first access line and also to have the circuitry that detects a fault in the control line and while the fault in the control line is detected, shutting down the first port in accordance with the detection of the fault in the second access line, disclosed by YASUDA_2 in order to provide an effective mechanism for efficiently providing relay operation system with a switching device using a device-level redundancy capable of facilitating the network management of the system.
Regarding claim 2, YASUDA et al. and YASUDA_2 together teach the communication apparatus according to claim 1.
YASUDA et al. further teach the communication apparatus according to claim 1, wherein, when no fault is detected in the control line, the circuitry transmits the control signal for switching the first access line from a standby line to an active line to the first communication apparatus through the control line in accordance with the detection of a fault in the second access line (see Fig.3 and paragraphs [0064]  wherein the L2 switching device SWu1 eliminating the LAG port P1 from candidates for transmission port (that includes in accordance with the detection of a fault in the second access line) when transmitting a frame to the MCLAG1, and adding the LAG port P2 to switching the first access line from a standby line to an active line), is mentioned  and also see para [0065]). 
Regarding claim 3, YASUDA et al. and YASUDA_2 together teach the communication apparatus according to claim 1.
	YASUDA et al. further teach the communication apparatus according to claim 1, wherein the circuitry detects a defect in the communication apparatus, switches the second access line from an active line to a standby line in accordance with the detection of the defect or a fault in the second access line (see paragraphs [0063] & [0064]).
	YASUDA et al. is silent in teaching the communication apparatus according to claim 1, wherein the circuitry individually shuts down the first port, the second port, and the third port in accordance with the detection of the defect. 
	However, YASUDA_2 teach the communication apparatus according to claim 1, wherein the circuitry individually shuts down the first port, the second port, and the third port in accordance with the detection of the defect (see Fig.7 and paragraphs [0135] & [0136]) (and the same motivation is maintained as in claim 1).
Regarding claim 4, YASUDA et al. and YASUDA_2 together teach the communication apparatus according to claim 3.
YASUDA et al. further teach the communication apparatus according to claim 3, further comprising: a fourth port (see Figs. 2/3, port Pu1 for fourth port inside SWm1) that is coupled to a third communication apparatus through the ring line (see Fig.3, SWr1 for third communication apparatus and para [0033] wherein the ring-configuring L2 switching device SWr1 being disposed on a communication path between the upper link port Pu1 of the L2 switching device SWm1, is mentioned), wherein, when no fault exists in at least either one of a section between the communication apparatus and the first communication apparatus and a section between the communication apparatus and the third communication apparatus in a case where neither the defect nor a fault in the second access line is detected, the circuitry maintains the second access line as an active line (see Fig.2 and see paragraph [0054] wherein the case the user L2 switching device SWu1 relays a frame FL1a received at the port P3 to the LAG port P1 being assumed & the L2 switching device SWm1 receiving the frame FL1a at the MCLAG port Pm1, is mentioned and also see para [0055] wherein the L2 switching device SWm1 learning the destination MAC address in association with the port identifier [Pb] of the bridge port Pb to the address table FDB & based on the retrieval result of the destination port, the L2 switching device SWm1 relaying the frame FL1a, to which the reception port identifier [MCLAG1] is added, to the bridge port Pb, is mentioned and also see para [0056]). 
Regarding claim 6, YASUDA et al. teach a communication system  (see Abstract and Figures 1, 2 & 3 for communication system) comprising: a pair of communication apparatuses (see Figures 1 & 3, devices SWm1 & SWm2 for pair of communication apparatuses) coupled to a ring line (see Fig.2/Fig.3, communication line 11/ring line and para  [0029] wherein the L2 switching device (first switching device) SWm1 and the L2 switching device (second switching device) SWm2 being connected by a communication/ring line 11 via the bridge ports Pb, is mentioned), wherein one of the pair of communication apparatuses (see Figures 1/2/3, SWm1) includes a first port (see Fig.2/Fig.3, port Pb inside SWm1) that is coupled to an other one of the pair of communication apparatuses through the ring line (see para  [0029] SWu1/external communication apparatus being connected to the MCLAG port Pm1 of the L2 switching device SWm1 and to the MCLAG port Pm1 of the L2 switching device SWm2 via different communication lines 10, is mentioned), and first circuitry (see Fig.1, fault monitoring unit 15/MCLAG control unit 16) that detects a fault in the second access line, switches the second access line from an active line to a standby line in accordance with the detection of the fault in the second access line (see Fig.3, para [0062] wherein the case where a fault occurs on the communication line 10/second access line connected to the MCLAG port Pm1 of the L2 switching device SWm, is mentioned and also see para [0063] wherein the MCLAG control unit 16 of the L2 switching device SWm1 controlling the state of the MCLAG port Pm1 from the transmission/reception permitted state P to the transmission/reception prohibited state NP (that includes switching the second 
the other one of the pair of communication apparatuses includes an access port (see Figures 1 & 3, port Pm1 inside the device SWm2 for access port) that is coupled to the external communication apparatus through the first access line (see para [0030] wherein the L2 switching device SWu1/external communication apparatus being connected to the port Pm1 of the L2 switching device SWm2/other one communication apparatus via different communication line 10/first_access_line, is mentioned).
 YASUDA et al. is silent in teaching the above communication system comprising wherein one of the pair of communication apparatuses includes a third port that is coupled to the other one of the pair of communication apparatuses through a control line for transmitting and receiving a control signal concerning the first access line, first circuitry detects a fault in the control line and while the fault in the control line is detected, shuts down the first port in accordance with the detection of the fault in the second access line, and the other one of the pair of communication apparatuses includes second circuitry that detects a fault in the first access line, detects the shutdown of the first port, and while a fault in the control line is detected and no fault in the first access line is detected, switches the first access line from a standby line to an active line in accordance with the detection of the shutdown of the first port.
However,  YASUDA_2 et al. teach a communication system (see Abstract and Figures 1 & 3) comprising wherein one of the pair of communication apparatuses (see Figures 1 & 3, SWm1) includes a third port that is coupled to the other one of the (see para [0135] wherein the detection of fault occurrence and the transmission of the fault notification frame TRf being first carried out in the MCLAG device MSW1, is mentioned and in response to this, like the case of FIG. 3, the L2 switching device SWm1 controlling the MCLAG port group P[1] to the transmission/reception prohibited state BK instead of the transmission/reception permitted state FW (that includes shutting down the first port), is mentioned and also see para [0136]), and the other one of the pair of communication apparatuses (see Figures 1 & 3, SW1) includes second circuitry that detects a fault in the first access line, detects the shutdown of the first port and while a fault in the control line is detected and no fault in the first access line is detected, switches the first access line from a standby line to an active line in accordance with the detection of the shutdown of the first port (see Fig.7 and paragraphs [0136] and [0137]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication system of YASUDA et al. to have one of the pair of communication 
Regarding claim 7, YASUDA et al. and YASUDA_2 together teach the communication system according to claim 6.
YASUDA et al. further teach the communication system according to claim 6, wherein, when no fault is detected in the control line, the first circuitry transmits the control signal for switching the first access line from a standby line to an active line to the other one of the pair of communication apparatuses through the control line in accordance with the detection of a fault in the second access line (see Fig.3 and paragraphs [0064]  wherein the L2 switching device SWu1 eliminating the LAG port P1 from candidates for transmission port (that includes in accordance with the detection of a fault in the second access line) when transmitting a frame to the switching the first access line from a standby line to an active line), is mentioned  and also see para [0065]). 
Regarding claim 8, YASUDA et al. and YASUDA_2 together teach the communication system according to claim 6.
YASUDA et al. further teach the communication system according to claim 6, wherein the first circuitry causes one of the pair of communication apparatuses to detect a defect in the one of the pair of communication apparatuses, causes a first switching section to switch the second access line from an active line to a standby line in accordance with the detection of the defect or a fault in the second access line (see paragraphs [0063] & [0064]). 
	YASUDA et al. is silent in teaching the above communication system, wherein the first circuitry individually shuts down the first port, the second port, and the third port in accordance with the detection of the defect. 
	However, YASUDA_2 teach the above communication system, wherein the first circuitry individually shuts down the first port, the second port, and the third port in accordance with the detection of the defect (see Fig.7 and paragraphs [0135] & [0136]) (and the same motivation is maintained as in claim 6).
Regarding claim 9, YASUDA et al. and YASUDA_2 together teach the communication system according to claim 8.
YASUDA et al. further teach the communication system according to claim 8, wherein the one of the pair of communication apparatuses includes a fourth port (see Figs. 2/3, port Pu1 for fourth port inside SWm1) that is coupled to another wherein the ring-configuring L2 switching device SWr1 being disposed on a communication path between the upper link port Pu1 of the L2 switching device SWm1, is mentioned), and the first circuitry maintains the second access line as an active line when no fault exists in at least either one of a section between the one of the pair of communication apparatuses and the other one of the pair of communication apparatuses and a section between the one of the pair of communication apparatuses and the other communication apparatus in a case where neither the defect nor a fault in the second access line is detected (see Fig.2 and see paragraph [0054] wherein the case the user L2 switching device SWu1 relays a frame FL1a received at the port P3 to the LAG port P1 being assumed & the L2 switching device SWm1 receiving the frame FL1a at the MCLAG port Pm1, is mentioned and also see para [0055] wherein the L2 switching device SWm1 learning the destination MAC address in association with the port identifier [Pb] of the bridge port Pb to the address table FDB & based on the retrieval result of the destination port, the L2 switching device SWm1 relaying the frame FL1a, to which the reception port identifier [MCLAG1] is added, to the bridge port Pb, is mentioned and also see para [0056]). 
Regarding claim 11, YASUDA et al. teach a communication control method (see Abstract and Figures 1, 2 & 3) that uses a communication apparatus (see Figures 1, 2 & 3, SWm1 for communication apparatus) including a first port (see Fig.2/Fig.3, port Pb inside SWm1), a second port (see Figs. 2/3 port Pm1 inside SWm1), and the first port being coupled to a first communication apparatus through a SWu1/ second communication apparatus being connected to the MCLAG port Pm1 of the L2 switching device SWm1 and to the MCLAG port Pm1 of the L2 switching device SWm2/first communication apparatus via different communication lines 10, is mentioned), the communication control method comprising: detecting a fault in the second access line, switching the second access line from an active line to a standby line in accordance with the detection of the fault in the second access line (see Fig.3, para [0062] wherein the case where a fault occurs on the communication line 10/second access line connected to the MCLAG port Pm1 of the L2 switching device SWm, is mentioned and also see para [0063] wherein the MCLAG control unit 16 of the L2 switching device SWm1 controlling the state of the MCLAG port Pm1 from the transmission/reception permitted state P to the transmission/reception prohibited state NP (that includes switching the second 
 YASUDA et al. is silent in teaching the above communication control method that uses the communication apparatus including a third port, the third port being coupled to the first communication apparatus through a control line for transmitting and receiving a control signal concerning the first access line, detecting a fault in the control line and while the fault in the control line is detected, shutting down the first port in accordance with the detection of the fault in the second access line. 
However, YASUDA_2 et al. teach a communication control method that uses communication apparatus (see Abstract and Figures 1 & 3, SWm1) including a third port, the third port being coupled to the first communication apparatus through a control line for transmitting and receiving a control signal concerning the first access line (see para [0062] wherein the L2 switching device SWm1 and the L2 switching device SW1 both setting the MCLAG port P[1a] of the L2 switching device SWm1 and the port P1a of the L2 switching device SW1 as MEP and transmitting and receiving the CCM control frame between the MEP1a at regular intervals, is mentioned and also see para [0063]), detecting a fault in the control line and while the fault in the control line is detected, shutting down the first port in accordance with the detection of the fault in the second access line (see para [0135] wherein the detection of fault occurrence and the transmission of the fault notification frame TRf being first carried out in the MCLAG device MSW1, is mentioned and in response to this, like the case of FIG. 3, the L2 switching device SWm1 controlling the MCLAG port group P[1] to the transmission/reception prohibited state BK instead of the transmission/reception 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication control method that uses the communication apparatus of YASUDA et al. to include third port, the third port being coupled to the first communication apparatus through a control line for transmitting and receiving a control signal concerning the first access line, and also to include detecting a fault in the control line and while the fault in the control line is detected, shutting down the first port in accordance with the detection of the fault in the second access line, disclosed by YASUDA_2 in order to provide an effective mechanism for efficiently providing relay operation system with a switching device using a device-level redundancy capable of facilitating the network management of the system.
Regarding claim 12, YASUDA et al. and YASUDA_2 together teach the communication control method according to claim 11.
YASUDA et al. further teach the communication control method according to claim 11, wherein, when no fault is detected in the control line, the control signal for switching the first access line from a standby line to an active line is transmitted to the first communication apparatus through the control line in accordance with the detection of a fault in the second access line (see Fig.3 and paragraphs [0064]  wherein the L2 switching device SWu1 eliminating the LAG port P1 from candidates for transmission port (that includes in accordance with the detection of a fault in the second access line) when transmitting a frame to the MCLAG1, and adding the switching the first access line from a standby line to an active line), is mentioned  and also see para [0065]). 
Regarding claim 13, YASUDA et al. and YASUDA_2 together teach the communication control method according to claim 11.
YASUDA et al. further teach the communication control method according to claim 11, wherein the communication apparatus detects a defect in the communication apparatus, the second access line is switched from an active line to a standby line in accordance with the detection of the defect or a fault in the second access line (see paragraphs [0063] & [0064]). 
YASUDA et al. is silent in teaching the above communication control method wherein the first port, the second port, and the third port are individually shut down in accordance with the detection of the defect. 
However, YASUDA_2 teach the above communication control method wherein the first port, the second port, and the third port are individually shut down in accordance with the detection of the defect (see Fig.7 and paragraphs [0135] & [0136]) (and the same motivation is maintained as in claim 11). 
Regarding claim 14, YASUDA et al. and YASUDA_2 together teach the communication control method according to claim 13.
YASUDA et al. further teach the communication control method according to claim 13, wherein the communication apparatus includes a fourth port (see Figs. 2/3, port Pu1 for fourth port inside SWm1) that is coupled to a third communication apparatus through the ring line (see Fig.3, SWr1 for third communication apparatus wherein the ring-configuring L2 switching device SWr1 being disposed on a communication path between the upper link port Pu1 of the L2 switching device SWm1, is mentioned), and the second access line is maintained as an active line when no fault exists in at least either one of a section between the communication apparatus and the first communication apparatus and a section between the communication apparatus and the third communication apparatus in a case where neither the defect nor a fault in the second access line is detected (see Fig.2 and see paragraph [0054] wherein the case the user L2 switching device SWu1 relays a frame FL1a received at the port P3 to the LAG port P1 being assumed & the L2 switching device SWm1 receiving the frame FL1a at the MCLAG port Pm1, is mentioned and also see para [0055] wherein the L2 switching device SWm1 learning the destination MAC address in association with the port identifier [Pb] of the bridge port Pb to the address table FDB & based on the retrieval result of the destination port, the L2 switching device SWm1 relaying the frame FL1a, to which the reception port identifier [MCLAG1] is added, to the bridge port Pb, is mentioned and also see para [0056]). 
Allowable Subject Matter
4.	Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	YASUDA (US Pub. No: 2015/0288620 A1) disclose mechanisms relating to a relay system and a switching device, for example, a relay system to which a device-level redundancy using two switching devices in the system.
6.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	11/20/2021